Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
	The information disclosure statement filed 5/26/21 has been considered.
Oath/Declaration
	Oath/Declaration filed on 5/26/21 has been considered.
Information Disclosure Statement
	The information disclosure statement filed 7/25/18 has been considered.

Oath/Declaration
	Oath/Declaration filed on 7/25/18 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al. (U.S. Patent Publication No. 2013/0105808)
Referring to figures 1-8, Wong et al. teaches a method of forming a high electron mobility transistor (HEMT), the method comprising: 
epitaxially growing a second II-V compound layer (106) on a first III-V compound layer (104, see paragraphs# 26-29); 
forming a cap layer (110) on the second III-V compound layer (106);
 providing a first opening and a second opening (see figure 3, paragraph# 30) within the cap layer and forming a source feature (112) and a drain feature (112) on the second III-V compound layer in first opening and second opening respectively (see figure 3); 
conformally depositing a protective layer over the source feature and the drain feature(see figure 4, paragraph# 33); 
forming a third opening (see paragraph# 35) within the protective layer; and 
forming a gate structure (118/119/128, see figure 8) in the third opening.
Regarding to claim 4, the conformally depositing the protective layer (see paragraph# 33) deposits the protective layer directly on sidewalls of a portion of the source feature and directly on sidewalls of a portion of the drain feature (see paragraph# 33).
Regarding to claim 5, the conformally depositing the protective layer provides the protective layer directly on a top surface of the source feature (see paragraphs# 21, 33).
Regarding to claim 6, the forming the gate structure (118/119/128) includes forming the gate structure interfacing a sidewall of the cap layer (see figure 8).
Regarding to claim 7, the forming the gate structure includes the gate structure interfacing a sidewall of the protective layer (118/119/128, see figure 8).
Regarding to claim 8, the conformally depositing the protective layer includes a plasma enhanced chemical vapor deposition (PECVD, see paragraph# 33).
Regarding to claim 9, the conformally depositing the protective layer includes depositing silicon oxide or silicon nitride (see paragraph# 33).
Regarding to claim 10, the protective layer extends along a sidewall of the source feature after forming the gate structure (see figure 8, paragraphs# 21, 33).
Regarding to claim 11, a method of fabricating a high electron mobility transistor (HEMT) comprising:
epitaxially growing a second III-V compound layer (106, AlGaN) on a first III-V compound layer, wherein the second III-V compound layer includes a different composition than the first III-V compound layer (104, see paragraphs# 26-29);
depositing a dielectric layer (110) over the second III-V compound layer (106), wherein the dielectric layer has an interface with the second III-V compound layer (see figure 8);
forming a first opening and a second opening in the dielectric layer exposing the second III-V compound layer (see figure 3, paragraph# 30);
forming a source feature and a drain feature (112) disposed on the second III-V compound layer (106) in the first and second openings respectively (see figure 8); and
after forming the source feature and the drain feature(112), depositing a protection layer over the source feature, the drain feature, and the dielectric layer, wherein the protection layer extends a distance between the source feature and the drain feature (see paragraphs# 21, 33, figure 8).
Regarding to claim 12, the depositing the protection layer includes a chemical vapor deposition (CVD) process (see paragraph# 33).
Regarding to claim 13, the depositing the protection layer includes depositing at least one of SiO2 or Si3N4 (see paragraph# 33).
Regarding to claim 14, further comprising: after depositing the protection layer, etching an opening in the protection layer within the distance (see figure 8, paragraph# 33).
Regarding to claim 15, further comprising: depositing a gate structure in the opening in the protection layer in the distance (see figure 8, paragraph# 33).
Regarding to claim 16, further comprising: after forming the protection layer, modifying the source feature and the drain feature to form intermetallic compounds (see figure 8, paragraph# 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. Patent Publication No. 2013/0105808) in view of Van Hove (U.S. Patent Publication No. 2012/0319169)
Referring to figures 1-8, Wong et al. teaches a method of forming a high electron mobility transistor (HEMT), the method comprising: 
epitaxially growing a second II-V compound layer (106) on a first III-V compound layer (GaN, 104, see paragraphs# 26-29); 
forming a cap layer (110) on the second III-V compound layer (106);
 providing a first opening (see figure 3, paragraph# 30) within the cap layer and forming metal layer (112) in first opening (see figure 3); 
conformally depositing a protective layer over the metal layer (see figure 4, paragraph# 33); 
forming a second opening (see paragraph# 35) within the protective layer; and 
forming a gate structure (118/119/128, see figure 8) in the second opening.
However, the reference does not clearly teach source feature extends over a top surface of the cap layer (in claim 2), forming an AlN laer on top of GaN.
Van Hove teaches forming a III-nitride HEMT having a first III-V compound layer of GaN and a second III-V compound layer of AlN (see paragraph# 56, figure 2, meeting claim 17), forming a source/drain feature (401) extends over a top surface of the cap layer (303, see figure 2, meeting claim 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to forming a III-nitride HEMT having a first III-V compound layer of GaN and a second III-V compound layer of AlN and forming a source/drain feature (401) extends over a top surface of the cap layer in Wong et al. as taught by Van Hove because it is known the semiconductor art to form a desired HEMT device with low cost and compatible with CMOS process technology (see paragraph# 11-12).
Regarding to claim 3, wherein forming the cap layer (110) includes depositing silicon nitride directly on a top surface of the second III-V compound layer (see figure 8, paragraph# 30).
Regarding to claim 18, further comprising: performing an anneal process after depositing the conformal protective layer and prior to etching the second opening (see figures 4-5, paragraphs# 34-45).
Regarding to claim 19, the depositing the conformal protective layer forms the conformal protective layer directly on a top surface of the cap layer and a top surface of the metal layer (see figure 8, paragraphs# 21, 33).
Regarding to claim 20, wherein after forming the gate structure, the conformal protective layer covers a sidewall of the metal layer (see figure 8, paragraphs# 21, 33).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 of U.S. Patent No. 11,404,557 or claims 1-7, 10 of U.S. Patent No. 9,704,968. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are covered by the claims of the U.S. Patent.  They correspond as follows:

17/303331
11,404,557
9,704,968
1

1, 10
2

1
3

3
4

1
5

1
6

9
7

9
8


9


10
10
10
11


12


13


14


15


16


17


18


19


20




The features of claims of the present application are covered by the claims of the U.S. Patent No. 11,404,557 or 9,704,968 as set forth above. The difference between the present application and U.S. Patents are that the claims of the present application are broader than the claim of the patent. The Patents claims anticipate the claims of the present application as detailed above. Therefore, the instant claims are within the scoped of the cited prior art claims. 	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893